Title: To Benjamin Franklin from Thomas Mehaney, 13 August 1780
From: Mehaney, Thomas
To: Franklin, Benjamin


SirFortune Prison August the 13 Day 1780
I Take this Opertunetey to Let you know of My unhapey State At Present Sir I Belong to Capt Jones. I Was taken in one of his Small Boats of Ireland I Was Sent in persute after his Boat that they Run Away With & when We Landed they Made prisners [torn:of] Us And Sent us to this Prison. [I … h] I Am in Grate Nead of Some Money Sir I Was in Plymouth Prison from the yeare 1776 and then exchange & I Whent Un Board of Capt Jones in the yeare 1779 Sir if your honer please to Let Me have Some Releaf Derect it to the Revent Mr thos Wren of Porthmouth or Let him Supply Me With Clothes and a Small trifel of Money it twill Be the Means of Geting of My Librtey

P.S. Sir I have Ben All Most A 12 Month in this Prison And I hav Not had Any Cloathes and I Am Naked but I Mean to Stand it but tell the Last Minet [torn: one word missing:] Men is entren out Dayle Sir I [torn: am?] your fathfull Sarvent Thomas Mehaney

 
Addressed: To / the / honred Docter / franklin At / Paris in france
Notations: Mehaney Thomas Augt. 13. 1780. / Prisoners
